Henry, J.
By this proceeding, plaintiffs seek to set aside a deed of trust of certain lands executed by John Odie and wife to Wallace Pratt, in trust to secure".the payment of a sum of money owing by said Odie to the. defend ant insurance company. The following facts are admitted and agreed upon by both parties : That the plaintiffs, Calvin Odie, Dorotha Odie, James William Odie and John Henry Odie, are minors ; that they are the only legal heirs of Janette M. Odie, deceased; that Charles T. Collins is' their curator; that on the — day of January, 1863, one W. F. Haines died intestate, leaving as his only heirs at law S. F.Williams, Calvin Williams and Dorotha J. Shelton, formerly Williams, and Janette M. Odie, formerly Williams; the mother of these plaintiffs; that said W. F. Haines died seized and possessed of the land described in the petition off plaintiffs; that each of said uncles and aunts was entitled to one-fourth part of said real estate upon the death of said Haines; that at the time of the decease of said Haines, Janette M. Odie was the wife of John Odie, one of the defendants, who is the father of plaintiffs; that in November, 1865, after the death of said Haines, an amicable arrangement was made between the above named heirs of said Haines for the partition of said land which descended to them from said Haines; that said arrangement was entered into while the mother of these plaintiffs was living with John Odie as his wife; that in order to carry out said arrangement the mother of these plaintiffs joined with her husband in a conveyance to the other coheirs with her in said Haines’ estate, to-wit: Calvin Williams and S. F. Williams, by which she conveyed to her said brothers the part of said real estate allotted to each one of them respectively, which conveyances are recorded in book 0, pages 163 and 164; that about the time said arrangement for said partition was made, the said defend*291ant, John Odie, bought the interest of Dorotha J. Shelton for about $500; that the conveyance from Calvin Williams, S. E. Williams and Dorotha Shelton, conveying to John Odie the land described in the petition, is herewith filed and made a part hereof; that the consideration for the conveyance of the interest of said Dorotha Shelton in said deed moved from John Odie, and the consideration for the conveyance of Janette M. Odle’s interest therein was the conveyance by her to the other heirs, of her interest in the estate of said Haines, and no consideration moved from John Odie to the grantors in said deed, for the conveyance to him of the interest of his then wife ; that said deed to John Odie, as well as the deeds from Janette M. Odie and John Odie to the other heirs, was duly acknowledged so as to pass the whole title each had in the interest of the others respectively, and was filed for record on the 20th day of November, 1865; that said Janette M. Odie died in 1872; that since the death of the mother of plaintiffs, John Odie and his present wife have executed and delivered to Wallace Pratt, one off he defendants herein, as trustee for the Northwestern Mutual Life Insurance Company, a deed of trust conveying the following- portion of land described' in the deed to John Odie, above referred to, and which was inherited by the mother of these plaintiffs, from said Haines, to-wit: The northeast quarter of northeast quarter section 31, and north half of northwest quarter section 32, township 42, range 26, to secure the payment of certain indebtedness owing by said Odie to said Northwestern Mutual Life Insurance Company, which deed is duly recorded in book 8, pages 33, 34 and 35; that prior to the execution of said deed of trust, the deeds above referred to making partition of said land between said heirs, had been duly recorded in the recorder’s office in Henry county, Missouri, and that prior to the execution of said deed of trust, the Northwestern Mutual Life Insurance Company had inspected, by its agents, an abstract of the title to said' real estate; that no conveyance was ever made *292by Janette M. Odie to any one of ber undivided interest in the land conveyed to John Odie; that neither the Northwestern Mutual Life Insurance Company nor the said Pratt, prior to the execution of said deed of trust, had any knowledge of the facts hereinbefore stated relative to tbe agreement and partition between the heirs of William F. llaines, deceased, or that the deéd to John Odie conveyed any part of said premises intrust for said Janette M. Odie, other than may be contained in said deed to John Odie, hereto annexed, and the conveyance from John Odie and Janette M. Odie to the other heirs hereinbefore referred to, and that said deed of trust was executed by said John Odie to secure a loan of $1,000, made by said Northwestern Mutual Life Insurance Company to said John Odie at the date of said déed of trust.
The deed to John Odie, constituting part of such agreed statement of facts, was duly signed, sealed and acknowledged, and omitting signatures, seals and acknowledgment, is as follows: “ Know all men by these presents, that, whereas, one Wm. F. Haines departed this life on the — day of January, 1863, inheriting from his father, C. M. Haines, the following real estate, lying in the county of Henry, State of Missouri, to-wit: The southeast quarter section No. 20, except twenty acres of east side, and ‘Old Mill Tract’ in southwest corner of same; the northwest quarter of section No. 32 ; the east half of northeast quarter section No. 31, and the southeast quarter of southeast quarter section No. 30, in township No. 42, of range No. 26; containing 336 20-100 acres; leaving SquireF. Williams, Calvin Williams, Jane M. Odie, formerly Jane M. Williams, Dorotha J. Shelton, formerly Dorotha J. Williams, his uncles and aunts on the side of his mother, as his only heirs at law. Therefore, the said Squire F. Williams and Jane his wife, Calvin Williams and Mary J. his wife, Mark A. Shelton and Dorothá J. his wife, -for and in consideration of the sum of $520, to them in hand paid by John Odie, the receipt whereof is hereby acknowledged, and for *293the further purpose of making a division of said land, have granted, bargained and sold, and by these presents do grant, bargain and sell unto John Odie the following portion of said real estate, to-wit: Beginning at a point seven chains and forty links distant east from the northwest corner of the southeast quarter, section No. 20, thence south thirty-seven chains, thence east two chains and sixty liñks to northeast corner of ‘Old Mill Tract,’ thence south three chains, thence east four chains and eighty links to southwest corner of G.. W. Britt’s, thence north forty chains, thence west seven chains and forty links to place of beginning, containing 28 82-100 acres; also the north half of the northwest quarter section No. 32, and the northeast quarter of the northeast quarter section No. 31, and the southeast quarter of the southeast quarter section No. 30 ; all in township No. 42, of range No. 26, containing 188 82-100 acres; to have and to hold the same unto John Odie and his heirs forever, free from the claim or claims of all persons whomsoever.”
The court made the following decree, from which defendants have appealed : “ Wherefore it is ordered, adjudged and decreed by the court that said deed of trust so executed by said John Odie to said Pratt, trustee for .said Northwestern Mutual Life Insurance Company, be set aside and for naught held, so far as these plaintiffs are concerned, and that said defendant, John Odie, execute and deliver to said plaintiffs a good and sufficient deed conveying to them the one undivided one-half of the above described real estate ; and if said Odie fail or refuse to execute to plaintiff's such deed, that all the title of said John Odie in and to said real estate be' divested out of the said John Odie and vested in said plaintiff's.”
The deed to John Odie did not convey the interest of Jane M. Odie in the land. She was not a party to the deed, neither ¿s grantor or grantee. She, with the other heirs of Wm. E. Haines, joined in a deed conveying to S. E. and Calvin Williams, each, specific portions of the .360 *294acres, by way of partition, and Calvin and S. E. "Williams, and tbeir sister, joined in the deed to John Odie conveying the balance of said land, 188 82-100 acres, which composed in quantity the fourth he purchased of Mrs. Shelton and Mrs. Odle’s one-fourth. As Mrs. Odie was not a party to' that deed, her legal title to the undivided one-fourth'of the lands conveyed to Odie remained in her, and descended to her heirs, the plaintiffs.

1. recorded title: nonce of equities.

If the trustee in the deed of trust and the insurance company, are' to be held as innocent purchasers, without n°tice of the equity of Mrs. Odie, then they can g0 jjqucjq 0f the land as John Odie acquired a légal title to. We ai’e of the opinion that the defendants are not affected with notice of Mrs. Odle’s equity. There is nothing on the face of the deed to John Odie to impart such notice. Jane Odie was not a party to that deed. While it purports to convey 188 82-100 acres, it in fact conveyed but an undivided three-fourths — the title to the other fourth remaining in Mrs. Odie. Of the ■consideration expressed in the deed, the grantors acknowledge the receipt, not by one only, but by all of them. It does not appear in that deed that Jane Odie was the wife of John Odie, nor is there, therein, any reference to the partition agreement. The grantors each had a legal title to one-fourth of the land, and had the legal right to convey it, and the purchaser from John Odie was not obliged to search the records or elsewhere in order to ascertain whether there were any equitable rights which could be asserted against it. Mrs. Odle’s equity originated in the partition agreement, of which there was no record to impart notice, and in the deeds executed by her to her two brothers. These deeds disconnected from the partition agreement, and making no reference to it, could impart no notice of her equity.

*295
2. ejectment: Mon1.1 y3Uri

All concur.
*294Mrs. Odle’s heirs have both the legal and equitable title to an undivided one-fourth of all the lands conveyed to *295John Odie by the déed in question, and no more, and as their rights can be asserted in an action of ejectment against the parties in possession, the judgment is reversed.